Citation Nr: 1109768	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO. 04-37 978	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for irritable bowel syndrome, claimed as secondary to PTSD.

3. Entitlement to service connection for hypertension, claimed as secondary to PTSD.

4. Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides.

5. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of exposure to herbicides.

6. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968. 

These matters have come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Appealed issues numbered (1) through (3) as set forth on the title page of this decision were remanded to the Board by the Court of Appeals for Veterans Claims in December 2009. 

In September 2010, VA received notification of the Veteran's death, and the Veteran's representative asserted that his representation of the Veteran had ceased due to the Veteran's death.

Appealed issues numbered (4) through (6) as set forth on the title page of this decision were dismissed by the Court of Appeals for Veterans Claims in December 2010 as not within its jurisdiction due to the Veteran's death.




FINDING OF FACT

On September 23, 2010, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the appellant died in September 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2010). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


